20-05027-rbk Doc#251-6 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit F Pg 1 of 2




                    EXHIBIT F
        20-05027-rbk Doc#251-6 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit F Pg 2 of 2


Ezekiel Perez

From:                             Austin Krist <akrist@clevelandterrazas.com>
Sent:                             Wednesday, April 7, 2021 4:30 PM
To:                               John Muller; wgermany@bsklaw.com; Ezekiel Perez
Cc:                               Tim Cleveland
Subject:                          Conference Regarding DMA's Motion for Attorneys' Fees


John and William,

DMA intends to file a motion for attorneys’ fees later today in connection with the Court’s ruling on the Harris SWD
Agreement and DMA’s related claims for breach of contract and declaratory relief, as well as Defendants’ affirmative
defenses to those claims.

I’m reaching out because the local bankruptcy rules require the parties to confer regarding claimed rates and hours.
Could you please let us know whether you oppose (a) the claimed hourly rates, and (b) the claimed number of hours?

DMA is claiming the following reasonable rates and hours:

                                                       Hours
                          Rate     Interpleader    Deposition*        Pretrial/Trial*       Total $
 Chris Johns          $    450   45               0                 25.4                $    31,695
 Christie Hebert      $    375   110              0                 25.3                $    50,750
 Tim Cleveland        $    450   0                14.7              56.5                $    32,040
 Austin Krist         $    310   0                0.47              57.3                $    17,918
 David Johns          $    100   2                0                 8.7                 $     1,067
 CT Clerk             $     85   0                0                 9.1                 $       771
 Natalie Wilson       $    375   11.6             0                 0                   $     4,350



                                                                    Total Sum:          $   138,590
 *These claimed hours constitute 1/3 of the total hours incurred.
 For example, Tim Cleveland spent 172 hours preparing for and
 trying this case, but DMA only claims 1/3 of those hours here
 (56.5 hours) in connection with the Harris SWD Agreement and
 Defendants’ related affirmative defenses.

Please let me know.

Best,

Austin H. Krist
Cleveland Terrazas PLLC
303 Camp Craft Rd., Suite 325
Austin, Texas 78746
akrist@clevelandterrazas.com
(281) 804-8929

                                                            1
